                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:08-cr-00073-FDW
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 RONNIE EARL KNOX,                              )                     ORDER
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on Defendant’s Amended Motion to Reduce Sentence

(Doc. No. 17). For the reasons stated in the Court’s Order in Case No. 3:03-cr-00220 (Doc. No.

368), Defendant’s motion is GRANTED, pursuant to the same conditions and specifications

articulated in that order. See United States v. Knox, No. 3:03-cr-00220, (Doc. No. 368).

       Because the Court is granting Defendant’s Amended Motion to Reduce Sentence, the

previous Unopposed Motion to Reduce Sentence (Doc. No. 16) is DENIED AS MOOT.

       IT IS SO ORDERED.



                                  Signed: September 9, 2020




                                                1



         Case 3:08-cr-00073-FDW Document 18 Filed 09/09/20 Page 1 of 1
